Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on June 9, 2021, Gitrada Harmon requested an extension of time for one MONTH(S) and authorized the Director to charge Deposit Account No. 01-0519 the required fee of $ 220 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 5, line 1, delete “claim 4” and insert --claim 1-- therefor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of Luehr et al. (US 2017/0340746 A1) teaches pegylated carfilzomib compounds identical to Formula I recited in instant claim 3 (para. [0032]-[0041]) and to the species recited in instant claims 4 and 5 (Table 2, claim 16; e.g. prior art Example 34 is identical to the second species recited in claim 4 and the third species recited in claim 5). Luehr et al. teach formulations comprising the PEG carfilzomib compounds (1 mg/ml, 5 mg/mL,10 mg/mL or 20 mg/mL) in 10 mM Acetate, pH 5.0, 9% sucrose in the form of a clear solution (para. [0404]). The reference does not teach the elements recited in claim 1, part (b) (i.e. glutamate, sucrose and mannitol and polysorbate 80, pluronic F68, lysine and/or arginine). Further, the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654